Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 1 of 27 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
JUSTIN BERRIOS

                   -Plaintiff,                                        Civ._______________(ECF)

         -against-                                                    COMPLAINT & JURY DEMAND

COLLINS BUILDING SERVICES, INC.

                    -Defendant.
------------------------------------------------------------------X

         Plaintiff Justin Berrios, by his attorneys Brooklyn Legal Services, alleges as follows:
                                        PRELIMINARY STATEMENT

         1.        This is an action for gender discrimination pursuant to 42 U.S.C. § 2000e et seq.

(Title VII of the Civil Rights Act of 1964), as amended by the Civil Rights Act of 1991; the New

York State Human Rights Law (“NYS HRL”), N.Y. Exec. Law §§ 296 et seq.; and the New

York City Human Rights Law (“NYC HRL”), N.Y. Admin. Code §§ 8-107 et seq.

         2.        Plaintiff Justin Berrios (“Mr. Berrios” or “Plaintiff”) is a transgender man who

began working as a custodian at the downtown Brooklyn Verizon facility as an employee of

Collins Building Services, Inc. (“Defendant”) on or about April 1, 2015, when Defendant

assumed the contract for cleaning the facility from Global Industries.

         3.        Mr. Berrios had worked for Global Industries in the same job title and location for

since approximately November 2011.

         4.        Mr. Berrios, along with many of the cleaning staff employed by Global Industries,

were retained as employees by Defendant when Defendant took over the cleaning contract.

         5.        Mr. Berrios’s co-workers from Global Industries were aware that he is

transgender and had engaged in discriminatory behavior against him.




                                                              1
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 2 of 27 PageID #: 2




       6.      When Defendant assumed the contract at the Verizon building, Mr. Berrios hoped

that Defendant’s management would put an end to the discrimination and stop the harassment.

Instead, the discriminatory treatment against Mr. Berrios only escalated.

       7.      On April 1, 2015, the very first day that Mr. Berrios met with Defendant’s

management-level employees, David Cobos and David Martinez, he informed them of the

harassment and abuse.

       8.      When Mr. Berrios informed Mr. Cobos and Mr. Martinez that his co-workers had

prevented him from using the men’s or women’s bathroom, Mr. Cobos responded that it was

understandable that his co-workers would feel uncomfortable with him in either bathroom.

       9.      Mr. Berrios informed Mr. Cobos and Mr. Martinez that his co-workers regularly

called discriminatory and derogatory names, referred to him by female pronouns, and called him

by his dead name.

       10.     Defendant’s agents told Mr. Berrios that it would be “handled,” but later that

same day, Mr. Cobos told Mr. Berrios, “You should shave your beard. It looks disgusting.”

       11.     Shortly thereafter, Mr. Cobos attempted to give Mr. Berrios the company’s

uniform for women. When Mr. Berrios requested a man’s uniform, Mr. Cobos gave him one that

was clownishly large, subjecting him to additional ridicule by his co-workers.

       12.     Mr. Berrios was unable to informally exchange shifts with his co-workers because

they were hostile and uncooperative with him.

       13.     When Mr. Berrios sought extra hours and shifts, he was sent in circles between

his co-worker in charge of scheduling and Mr. Cobos.




                                                2
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 3 of 27 PageID #: 3




       14.     In May 2015, Mr. Berrios informed Mr. Cobos that he believed that he was being

skipped over for extra hours because his co-workers disliked him because he is transgender. Mr.

Cobos responded as if he didn’t know what Mr. Berrios was talking about.

       15.     When Defendant assumed the cleaning contract, Mr. Berrios went from second in

seniority to the bottom.

       16.     Mr. Berrios did not receive extra hours and was held to different standards than

other employees.

       17.     To his knowledge, Mr. Berrios was the only employee required to call the

corporate office to notify them if he was going to be absent.

       18.     Mr. Berrios was told that it was mandatory for employees to have on their

uniforms when they clocked in and while they were on duty, but other employees regularly

disregarded these rules without apparent consequence.

       19.     Mr. Berrios’s co-workers continued to regularly make derogatory and

discriminatory comments based on his gender, to call him by his dead name, and to refer to him

as “she” and “her.”

       20.     Mr. Berrios was never provided with a place to safely use the bathroom. He

urinated in a bucket in the women’s lounge and went to Starbucks to have a bowel movement.

       21.     Mr. Berrios complained regularly to Mr. Cobos about discriminatory behavior by

his co-workers and his problems getting extra hours, until Mr. Cobos told Mr. Berrios to stop

calling him and stopped answering Mr. Berrios’s calls.

       22.     Further aggravating the abusive and hostile work environment, co-workers

informed other workers and people in the building that Mr. Berrios was transgender, leading to

additional discriminatory treatment while he was at work by, for example, the security guards.



                                                 3
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 4 of 27 PageID #: 4




        23.     In May, 2015, Mr. Berrios filed a complaint with the EEOC.

        24.     Defendant subsequently issued three disciplinary reports to Mr. Berrios between

June and August.

        25.     In a meeting on August 10, 2015, Mr. Martinez blamed Mr. Berrios for creating

the dysfunctional workplace, told Mr. Berrios to be more respectful to his co-workers, and

accused him of having “violent tendencies.”

        26.     On August 12, 2015, Mr. Berrios overheard Mr. Cobos tell a colleague, referring

to Mr. Berrios, “I told you that bitch is really a prick.”

        27.     The harassment and abuse culminated on August 21, 2015, when Mr. Berrios was

physically assaulted by five men in the men’s bathroom, who shouted things such as “There’s a

reason that I’m a man and you’re not!” and “Fucking tranny!” Mr. Berrios believed that one of

his co-workers may have disclosed where he was working at that time. The attackers severely

injured Mr. Berrios’s ankle and hit him on the head.

        28.     Mr. Berrios began receiving Workers’ Compensation, concluding his employment

by Defendant.

        29.     As a result of Respondents’ actions, Mr. Berrios suffered and continues to suffer

ongoing harm and indignities, including but not limited to economic loss and emotional harm.

                                  JURISDICTION AND VENUE

        30.     This Court has jurisdiction of this action pursuant to 29 U.S.C. § 216(b), 28

U.S.C. §§1331 and 1343. This Court has supplemental jurisdiction over the related state and

municipal law claims pursuant to 28 U.S.C. § 1367(a), as these claims form part of the same case

or controversy under Article III of the United States Constitution. Plaintiff’s state law and

municipal law claims share all common operative facts with his federal law claims, and the



                                                   4
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 5 of 27 PageID #: 5




parties are identical. Resolving Plaintiff’s federal, state, and municipal claims in a single action

serves the interests of judicial economy, convenience, consistency, and fairness to the parties.

       31.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. §

2000e-5(f) (3), because the illegal conduct occurred in New York State.

                                             PARTIES

       32.     Justin Berrios (“Mr. Berrios” or “Plaintiff”) resides at 307 Knickerbocker Ave,

3R, Brooklyn, NY 11237. Mr. Berrios is a transgender man who has presented as a man since

high school. He was employed by Defendant as a custodian beginning in or around April, 2015.

Mr. Berrios last worked on-site for Defendant on August 21, 2015, and subsequently received

Workers’ Compensation benefits. He did not return to Defendant’s employment.

       33.     Collins Building Services, Inc. (“Defendant”), is a foreign business corporation

doing business in New York State and is headquartered at 24-01 44th Road, 15th Floor, Long

Island City NY 11101.

       34.     Collins Buildings Services, Inc., employs over 500 employees.

                                 EXHAUSTION OF REMEDIES

       35.     Plaintiff timely filed charges of discrimination with the United States Equal

Employment Opportunity Commission (“EEOC). On May 6, 2021, the EEOC issued Plaintiff’s

Notice of Right to Sue.

       36.     Plaintiff has timely filed this action and has complied with all administrative

prerequisites to bring this lawsuit.

                                              FACTS

        Discrimination by past employer made Plaintiff particularly susceptible to harm.




                                                  5
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 6 of 27 PageID #: 6




        37.    On about November 2011, Mr. Berrios began working for Global Industries, a

cleaning services company that contracts janitorial services with other companies. He worked as

a custodian at the Verizon facility located at 395 Flatbush Avenue Extension in Brooklyn, New

York.

        38.    Global Industries provided cleaning services at the Verizon facility until about

March 2015, at which time Collins Building Services (“Defendant”) assumed the contract.

        39.    Mr. Berrios continued to work in his same job title in the same location, only now

as an employee of Defendant. Upon information and belief, when Defendant took over the

cleaning contract on or about April 1, 2015, many, if not all, members of the existing cleaning

crew were retained.

        40.    Since he began working at Global Industries in 2011, Mr. Berrios presented as a

man. For many reasons, including the fact that he legally changed his name to Justin while

working for Global Industries, and management refused to timely issue a new identification card

or consistently address him as Justin, his co-workers knew that he is transgender.

        41.    Mr. Berrios was harassed by his co-workers, who consistently and publicly mis-

gendered him and called him by his dead name, even though he regularly and directly asked

them to use male pronouns and to call him Justin. His co-workers regularly called him

homophobic, anti-transgender, demeaning names.

        42.    When Defendant assumed the contract at the Verizon building, Mr. Berrios hoped

that Defendant’s management would put an end to the discrimination and stop the harassment.

        43.    Instead, when Defendant became his employer, the discriminatory treatment

against Mr. Berrios escalated.




                                                6
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 7 of 27 PageID #: 7




       44.     During the time of the management transition, upon information and belief,

Defendant called two meetings to which Mr. Berrios was not invited, although all of his co-

workers were informed of the meeting and attended.

       45.     On April 1, 2015, Mr. Berrios was informed of and attended a third meeting led

by David Cobos, Defendant’s Area Manager, and David Martinez, Defendant’s Director of

Human Resources. Both Mr. Cobos and Mr. Martinez were in supervisory, non-union positions,

and, upon information and belief, acting as agents of Defendant.

       46.     When Mr. Berrios approached Mr. Cobos and Mr. Martinez at the April 1, 2015,

meeting, the looks on their faces and the way that they received him made Mr. Berrios believe

that they both had been told that Mr. Berrios is transgender and they had preconceived ideas

about him.

       47.     At that meeting, Mr. Berrios’s co-worker, Donald Smith, said something to the

effect that it was important to keep him working with Khamali Easom “because men can help out

men with men’s work, and only Khamali and I are men.” Mr. Cobos nodded in agreement with

this statement. Mr. Cobos did not acknowledge that another man, Mr. Berrios, was also standing

right there. Mr. Berrios felt that this statement was made only to call attention to his gender.

       48.     When Mr. Berrios attempted to ask questions about the new company’s policies,

he was interrupted and ignored. Mr. Berrios felt disrespected, frustrated, and invisible, and

believed that he was treated differently because he does not conform to gender stereotypes.

  Plaintiff immediately reported the gender-based discrimination and harassment to Defendant.

       49.     Immediately following the meeting, once other staff had left the room, Mr.

Berrios informed Mr. Cobos and Mr. Martinez about the harassment he regularly received from

his co-workers, including Mr. Easom, Mr. Smith, Natasha Crandel, and another woman named



                                                  7
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 8 of 27 PageID #: 8




Renee. Mr. Berrios told management in order to get help ending the abusive and discriminatory

treatment by his co-workers.

       50.      Mr. Berrios told Mr. Cobos and Mr. Martinez that his co-workers had repeatedly

told him that he should not use the men’s or women’s bathroom, which made him feel unsafe

using either.

       51.      When he entered either bathroom, Mr. Berrios’ co-workers snickered and

muttered transphobic epithets under their breath. Mr. Berrios told Mr. Cobos and Mr. Martinez

that he had overheard co-workers say things such as, “That thing shouldn’t be in here, it doesn’t

have a dick,” when Mr. Berrios entered the men’s bathroom.

       52.      Mr. Berrios was so intimidated that he urinated in a bucket in the women’s locker

room and went to Starbucks if he needed to have a bowel movement.

       53.      Far from offering to intervene or address Mr. Berrios’s need to have an accessible

bathroom, Mr. Cobos stated that it was understandable that his co-workers would feel

uncomfortable with him in either bathroom.

       54.      Mr. Berrios told Mr. Cobos and Mr. Martinez that he regularly overheard co-

workers referring to him as “faggot,” “wannabe,” “little engine that could,” “tranny,” “science

experiment,” “mariposa,” and “maricona.”

       55.      Mr. Berrios told Mr. Cobos and Mr. Martinez that he wanted his checks hand-

delivered by someone in management because he was fearful of any of his co-workers finding

out his address and harassing him at home.

       56.      Mr. Berrios told Mr. Cobos and Mr. Martinez that he wanted their help to end the

severe and pervasive discriminatory, threatening, and harassing behavior. Mr. Martinez told him




                                                 8
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 9 of 27 PageID #: 9




that he should “relax.” He told Mr. Berrios that it would be “handled” and that he “should not

worry.”

         57.    During this same conversation, Mr. Cobos at one point referred to Mr. Berrios as

“she.”

                          Defendant openly discriminated against Plaintiff.

         58.    Later that same day, as he was describing Mr. Berrios’s new job duties, Mr.

Cobos told Mr. Berrios, “You should shave your beard. It looks disgusting.” Both Mr. Easom

and Mr. Smith also had beards and, upon information and belief, Mr. Cobos did not ask them to

shave.

         59.    Within the next few days, Mr. Berrios approached Mr. Cobos to get the new

company uniform. Mr. Cobos gave Mr. Berrios the uniform for women. Defendant assigns

uniforms by gender and they are distinctly different. Mr. Cobos handed Mr. Berrios an all-white

women’s uniform. The men’s uniform is a button-down shirt and pants in green and white.

         60.    When Mr. Berrios refused to take the woman’s uniform, Mr. Cobos mockingly

asked “why not”? Mr. Berrios replied that he is a man and doesn’t wear women’s clothes. Mr.

Cobos gave him men’s pants with a 40-inch waist and 34-inch length, along with an extra-large

shirt. Mr. Berrios wears pants with approximately a 35-inch waist and a 30-inch length. Mr.

Berrios believed that the oversize uniform was meant to mockingly suggest that he was too small

to be a man.

         61.    Mr. Berrios asked Mr. Cobos for a uniform that fit him. Mr. Cobos said it would

have to be ordered and did not provide that new uniform for approximately two months, during

which time Mr. Berrios was forced to wear an obviously oversized uniform, which subjected him

to additional ridicule.



                                                 9
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 10 of 27 PageID #: 10




        62.     Mr. Smith commented, “It looks like a poncho,” and Mr. Berrios overheard him

 say to Mr. Easom, while they were snickering about the uniform, “I don’t see why this bitch

 doesn’t just quit.”

        63.     Mr. Berrios felt that his co-workers and supervisor in fact wanted the severe and

 pervasive harassment and discrimination to force him to quit.

        64.     Mr. Berrios requested more work hours from Mr. Easom, who had been put in

 charge of assigning extra hours at the April 1, 2015 orientation meeting. Mr. Easom told Mr.

 Berrios to ask Mr. Cobos.

        65.     In May 2015, Mr. Berrios asked Mr. Cobos for extra hours. Mr. Berrios informed

 Mr. Cobos that he had been asking for extra hours and felt he was being skipped over because

 his co-workers disliked him because he is transgender. Although Mr. Berrios had informed Mr.

 Cobos about his humiliating and discriminatory treatment by co-workers just the prior month,

 Mr. Cobos responded as if he didn’t know what Mr. Berrios was talking about. Given Mr.

 Cobos’s own treatment of Mr. Berrios and his disregard for Mr. Berrios’s complaints, reporting

 discrimination began to appear futile to Mr. Berrios.

        66.      Mr. Cobos told him that he needed to speak with Mr. Easom about the extra

 hours, sending him back where he started.

        67.     Mr. Berrios almost never received extra hours, which were given to new hires

 with less seniority and to co-workers who had already been assigned extra hours. When

 Defendant assumed the cleaning contract, Mr. Berrios was second in seniority for the morning

 shift behind Mr. Easom. After Defendant took over, the seniority list was re-structured with Mr.

 Berrios at the bottom. Both Mr. Easom and Mr. Cobos informed Mr. Berrios that his seniority

 had been lowered.



                                                 10
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 11 of 27 PageID #: 11




        68.    Defendant permitted other employees to informally exchange shifts with one

 another to accommodate their need for time off, but Mr. Berrios was not able to do this because

 all of his co-workers were hostile and uncooperative with him.

        69.    Mr. Cobos required Mr. Berrios to call the corporate office and notify them if he

 was going to be absent. To Mr. Berrios’ knowledge, no other employees were required to do this.

 His co-workers informed Mr. Cobos or one another when they were going to be absent.

        70.    Mr. Cobos admonished Mr. Berrios and told him that it was mandatory for

 employees to have on their uniforms when they clocked in and while they were on duty, but

 other employees regularly disregarded these rules without apparent consequence.

          The severe and pervasive discrimination was spread by Defendant’s employees
                                    to others in the building.

        71.    Mr. Berrios’s co-workers continued to regularly make derogatory and

 discriminatory comments based on his gender, to call him by his dead name, and to mis-gender

 him.

        72.    Because of the unchecked harassment he received when he tried to enter either the

 men’s or women’s bathroom, Mr. Berrios continue to urinate in a bucket in the women’s locker

 room and went to Starbucks to have a bowel movement.

        73.    Mr. Berrios did not receive extra hours and was held to different standards than

 other employees.

        74.    Mr. Berrios regularly told Mr. Cobos about things that his co-workers had said

 and done but Mr. Cobos appeared annoyed and told Mr. Berrios to stop calling him. He stopped

 answering Mr. Berrios’s calls. Mr. Berrios felt that Mr. Cobos was deliberately provocative to

 get a reaction from him.




                                                11
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 12 of 27 PageID #: 12




        75.     Further aggravating the abusive and hostile work environment, co-workers

 frequently “outed” Mr. Berrios to Verizon workers by saying things like, “She’ll help you.”

        76.     Upon information and belief, Mr. Smith and/or Mr. Easom informed security

 guards at the Verizon building that he is transgender. The guards laughed and snickered, both

 with or without Mr. Easom and Mr. Smith, when Mr. Berrios was present. Two of the security

 guards said discriminatory things to Mr. Berrios, such as, “Do you really feel comfortable

 dressing like a man?” and, “Women look funny in men’s clothes.” One of those security guards

 gave Mr. Berrios religious pamphlets and preached to him, saying things such as, “God does not

 accept your lifestyle.”

        77.     Mr. Berrios informed Mr. Cobos of his treatment by the security guards. To his

 knowledge, Defendant did nothing to address the problem.

        78.     Mr. Berrios witnessed Mr. Smith tell a mentally ill homeless man who was

 frequently in front of the Verizon building that Mr. Berrios was transgender. The homeless man

 confronted Mr. Berrios and cried loudly something to the effect of, “Homosexuality is an

 abomination. God doesn’t accept homos into heaven. All you need is to be penetrated by a man

 and you will be saved, you will change and become the beautiful woman that god created.” The

 man then yelled similar things every time he saw Mr. Berrios, regardless of who was present,

 subjecting Mr. Berrios to public humiliation.

        79.     The harassment and abuse culminated on August 21, 2015, when Mr. Berrios was

 physically assaulted by five men when he was cleaning the men’s bathroom. He recognized three

 of them as Verizon employees. While they were attacking him, they shouted things such as

 “There’s a reason that I’m a man and you’re not!” and “Fucking tranny!” Mr. Berrios believed




                                                 12
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 13 of 27 PageID #: 13




 that one of his co-workers may have disclosed where he was working at that time. The attackers

 severely injured Mr. Berrios’s ankle and hit him on the head.

        80.     Mr. Berrios was afraid to tell anyone what happened, including Defendant. He

 initially told everyone that he slipped on water, but later admitted to his doctors what had

 happened. Mr. Berrios was afraid to ever re-enter to the building.

        81.     Mr. Berrios subsequently received Workers’ Compensation benefits due to the

 injury that he sustained. When his benefits ended, he did not return to Defendant’s employment.

               Defendant brought retaliatory disciplinary action against Plaintiff and
                             continued to discriminate against him.

        82.     On May 21, 2015, Mr. Berrios filed his initial complaint with the EEOC.

        83.     Prior to filing his complaint with the EEOC, Mr. Berrios had a strong

 employment record. He had worked for Global Industries since 2011 and, despite the

 discrimination he experienced, he had never received a written warning or disciplinary report of

 any kind.

        84.     On June 10, 2015, Defendant issued the first of three Employee Disciplinary

 Report against Mr. Berrios.

        85.     Mr. Cobos personally hand-delivered the Disciplinary Report to Mr. Berrios.

 Upon information and belief, given that Mr. Cobos worked at a different site, this was not

 common practice. Mr. Cobos told Mr. Berrios “I came just for you.”

        86.     Mr. Cobos told Mr. Berrios that his doctor’s notes were insufficient and

 questioned why he needed to see a doctor so frequently.

        87.     On August 10, 2015, Mr. Berrios met with Mr. Martinez, Mr. Cobos, Mr. Easom,

 and Pedro Cardi, Jr. Mr. Berrios’s union representative. Although this meeting was scheduled to




                                                  13
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 14 of 27 PageID #: 14




 discuss grievances filed by Mr. Berrios, Defendant took the opportunity to admonish Mr. Berrios

 about his work performance.

        88.     Mr. Martinez blamed Mr. Berrios for creating a dysfunctional workplace and said

 that his co-workers disliked his “negative reactions.” Mr. Martinez told Mr. Berrios to show

 more respect for his colleagues and stop acting inappropriately.

        89.     Mr. Martinez accused Mr. Berrios of having “violent tendencies.”

        90.     In the course of this meeting, Mr. Berrios stated that he had never received a copy

 of the contract. Mr. Martinez replied that it was not credible that Mr. Berrios was the only person

 who was not given a contract. Mr. Berrios responded that the entire point of his grievances was

 that he was experiencing discrimination and being treated differently than everyone else. Mr.

 Martinez replied something to the effect of, “not my problem.”

        91.     Mr. Berrios believed that Mr. Martinez, who had raised his voice, was being

 deliberately provocative in order to get him to react. Mr. Berrios merely left.

        92.     On August 12, 2015, Defendant issued a second Employee Disciplinary Report.

 Again Mr. Cobos hand-delivered the Disciplinary Report.

        93.     Mr. Berrios refused to sign the document without his union representative being

 present. Mr. Cobos later returned with Lino Skreli, a Project Manager employed by Defendant,

 and again asked Mr. Berrios to sign the warning. After Mr. Berrios again refused, he overheard

 Mr. Cobos say to Mr. Skreli, “I told you that bitch is really a prick.”

        94.     On August 13, 2015, Defendant issued a third Employee Disciplinary Report for

 “failure to follow instructions” on July 13, 2015.




                                                  14
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 15 of 27 PageID #: 15




         95.     On August 21, 2015, Mr. Berrios was physically assaulted and seriously injured

 by five men in the men’s bathroom. He never returned to the building or to active employment

 by Defendant.

                                       FIRST CAUSE OF ACTION

                         Gender-Based Disparate Treatment in Violation of
                             Title VII of the Civil Rights Act of 1964,
                                     42 U.S.C. § 2000e et seq.

         96.      Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

         97.     Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an

 employer, “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

 against any individual with respect to his compensation, terms, conditions, or privileges of

 employment, because of such individual’s race, color, religion, sex, or national origin; or (2) to

 limit, segregate, or classify his employees or applicants for employment in any way which would

 deprive or tend to deprive any individual of employment opportunities or otherwise adversely

 affect his status as an employee, because of such individual’s race, color, religion, sex, or

 national origin.” 42 U.S.C. § 2000e-2(a).

         98.     Defendant treated Plaintiff differently from his co-workers because he is a

 transgender man and/or because he did not conform to Defendant’s gender-based preferences,

 expectations, or stereotypes. Defendant engaged in unlawful employment practices against

 Plaintiff because of his gender, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. §2000e-

 2(a)(1).

         99.     This different treatment included assigning Plaintiff fewer work hours, requiring

 him to follow different rules than his co-workers, providing him with a woman’s uniform, telling



                                                  15
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 16 of 27 PageID #: 16




 him to change his appearance, failing to provide him access to a safe bathroom, speaking to him

 in a derogatory manner, failing to respond to his complaints or to directly communicate with

 him, and pursuing disciplinary action that they knew or should have known was related to the

 discriminatory behavior.

         100.    The effect of Defendant’s unlawful employment practices was to deprive Mr.

 Berrios of equal employment opportunities and otherwise adversely affect his status as an

 employee, based on Defendant’s gender-based preferences, expectations, or stereotypes.

         101.    Plaintiff’s gender was the determining factor and/or a motivating factor in

 Defendant’s actions.

         102.    Defendant’s unlawful employment practices were intentional and done with

 malice or with reckless indifference to Mr. Berrios’s rights under Title VII.

         103.    As a direct, legal and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic damages to be proven at trial. As a result of Defendant’s

 actions, Plaintiff has suffered emotional distress, resulting in damages in an amount to be proven

 at trial. Plaintiff further seeks compensatory and punitive damages and all other injunctive,

 declaratory, and monetary relief available for discrimination at trial.

         104.    Defendant’s unlawful actions were intentional, willful, malicious, and/or done

 with reckless disregard to Plaintiff’s right to be free from discrimination based on sex.

                                    SECOND CAUSE OF ACTION

                              Gender-Based Discrimination in Violation of
                                Title VII of the Civil Rights Act of 1964,
                                        42 U.S.C. § 2000e et seq.
                                       Hostile Work Environment

         105.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

                                                   16
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 17 of 27 PageID #: 17




        106.    Mr. Berrios was subjected to severe and pervasive discrimination and harassment

 by Defendant’s agents and employees, including Mr. Cobos, Mr. Martinez, Mr. Easom, Mr.

 Smith, and Ms. Crandel, because of his gender. That conduct was not welcomed by Plaintiff.

        107.    From April 1, 2015, the very first day that Defendant took control of the cleaning

 crews at Verizon, Defendant was aware of the habitual discriminatory treatment perpetrated by

 their new employees against Mr. Berrios. Mr. Berrios informed them of the harassment and

 requested that Mr. Cobos and Mr. Martinez end the discriminatory behavior. Neither Mr. Cobos

 nor Mr. Martinez did anything to curtail or prevent the severe and pervasive discrimination.

 Instead, they themselves also engaged in discriminatory behavior toward Mr. Berrios.

        108.    Plaintiff’s work conditions consistently included being called cruel and

 discriminatory names, being addressed by the wrong pronouns and name, being the subject of

 gossip and derision, being prevented from using a bathroom, being forced to wear oversize

 clothes that drew attention to his gender and subjected him to ridicule, being denied extra work

 shifts, and being required to follow different rules than his co-workers.

        109.    Plaintiff’s co-workers were so hostile to Mr. Berrios’s gender that they extended

 the scope of the harassment by informing employees of other companies in the building that Mr.

 Berrios is transgender. Defendant’s agents were aware of harassment by security guards and,

 upon information and belief, did nothing to prevent Mr. Berrios from being harassed in his

 workplace.

        110.    Plaintiff believed his work environment to be hostile or abusive as a result of the

 conduct of Defendant’s agents and employees.

        111.    The conduct was so severe or pervasive that reasonable persons in Plaintiff’s

 position would find their work environment to be hostile or abusive.



                                                  17
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 18 of 27 PageID #: 18




         112.    Management level employees knew, or should have known, of the abusive and

 harassing conduct. Plaintiff provided management level employees, including Mr. Cobos and

 Mr. Martinez, with information sufficient to raise a probability of gender harassment in the mind

 of a reasonable employer. Moreover, the harassment was so pervasive and open that a reasonable

 employer would have had to have been aware of it. Indeed, management level employees were

 themselves complicit in the abusive conduct.

         113.    Defendant did not exercise reasonable care to prevent harassment in the

 workplace on the basis of gender, and did not exercise reasonable care to promptly correct any

 harassing behavior that did occur.

         114.    As a direct, legal, and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

 to be proven at trial.

         115.    Defendant’s unlawful actions were intentional, willful, malicious, and/or done

 with reckless disregard to Plaintiff’s right to be free from discrimination based on his gender.

                                      THIRD CAUSE OF ACTION

                          Violations of Title VII of the Civil Rights Act of 1964,
                                         42 U.S.C. § 2000e et seq.
                                                Retaliation

          116. Plaintiff restates and incorporates by reference the preceding paragraphs above as

  if fully set forth herein.

          117. Section 704(a) of Title VII of the Civil Rights Act of 1964 prohibits employers

  from discriminating against an employee “because he has opposed any practice made an

  unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a).




                                                    18
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 19 of 27 PageID #: 19




          118. Plaintiff repeatedly made informal complaints to Defendant’s agents and

  employees opposing Defendant’s unlawful, discriminatory employment practices based on

  gender. Plaintiff also filed a complaint with the EEOC

          119. As a result of Plaintiff’s complaints, Defendant’s agents took materially adverse

  actions against Plaintiff, including, but not limited to, treating Plaintiff differently than other

  staff; issuing disciplinary warnings; threatening termination; and reprimanding Plaintiff.

          120. Defendant’s adverse actions constituted retaliatory workplace harassment.

  Defendant’s retaliatory actions were sufficient to deter a reasonable person from engaging in

  protected activity under Title VII.

          121. As a direct, legal and proximate result of Defendant’s retaliation, Plaintiff has

  sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

  an amount to be proven at trial.

                                  FOURTH CAUSE OF ACTION

                       Gender-Based Disparate Treatment in Violation of the
                        New York State Human Rights Law (“NYSHRL”),
                                  N.Y. Exec. Law §§ 296 et seq.

         122.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

         123.    New York State Human Rights Law makes it unlawful for an employer “because

 of an individual's age, race, creed, color, national origin, sexual orientation, gender identity or

 expression, military status, sex, disability, predisposing genetic characteristics, familial status,

 marital status, or status as a victim of domestic violence, to refuse to hire or employ or to bar or

 to discharge from employment such individual or to discriminate against such individual in

 compensation or in terms, conditions or privileges of employment.” N.Y. Exec. Law § 296 (1).



                                                   19
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 20 of 27 PageID #: 20




         124.    Defendant treated Plaintiff, a transgender man, differently from his co-workers,

 because of his gender. Plaintiff was assigned fewer work hours, required to follow different rules

 than his co-workers, provided with a woman’s uniform, told him to change his appearance,

 denied access to a safe bathroom, spoken to in a derogatory manner. Defendant ignored his

 complaints and pursued disciplinary action that Defendant knew or should have known was

 related to the discriminatory behavior.

         125.    The effect of Defendant’s unlawful employment practices was to deprive Plaintiff

 of equal employment opportunities and otherwise adversely affect his status as an employee.

         126.    As a direct, legal, and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

 to be proven at trial.

                                    FIFTH CAUSE OF ACTION

                            Gender-Based Discrimination in Violation of
                          New York State Human Rights Law (“NYSHRL”),
                                   N.Y. Exec. Law §§ 296 et seq.
                                    Hostile Work Environment

         127.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

         128.    Plaintiff was subjected to severe and pervasive discrimination and harassment by

 Defendant’s agents and employees because of his gender. That conduct was not welcomed by

 Plaintiff.

         129.    Beginning April 1, 2015, Defendant was aware of the habitual discriminatory

 treatment perpetrated by their new employees against Plaintiff. Defendant’s agents did nothing to

 end the severe and pervasive discrimination.




                                                   20
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 21 of 27 PageID #: 21




        130.    Plaintiff’s work conditions consistently included being called cruel and

 discriminatory names, being addressed by the wrong pronouns and name, being the subject of

 gossip and derision, being prevented from using a bathroom, being forced to wear oversize

 clothes that drew attention to his gender and subjected him to ridicule, being denied extra work

 shifts, and being required to follow different rules than his co-workers.

        131.    Plaintiff’s co-workers were so hostile to Mr. Berrios’s gender that they extended

 the scope of the harassment by informing employees of other companies in the building that Mr.

 Berrios is transgender. Defendant’s agents were aware of harassment by security guards and,

 upon information and belief, did nothing to prevent Mr. Berrios from being harassed in his

 workplace.

        132.    As a result of the conduct of Defendant’s agents and employees, Plaintiff believed

 his work environment to be hostile or abusive.

        133.    The conduct was so severe or pervasive that reasonable persons in Plaintiff’s

 position would find their work environment to be hostile or abusive.

        134.    Management level employees knew, or should have known, of the abusive and

 harassing conduct. Plaintiff provided management level employees with information sufficient to

 raise a probability of gender harassment in the mind of a reasonable employer. Moreover, the

 harassment was so pervasive and open that a reasonable employer would have had to have been

 aware of it. Indeed, management level employees were themselves complicit in the abusive

 conduct.

        135.    Defendant did not exercise reasonable care to prevent harassment in the

 workplace on the basis of gender, and did not exercise reasonable care to promptly correct any

 harassing behavior that did occur.



                                                  21
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 22 of 27 PageID #: 22




           136.   As a direct, legal, and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

 to be proven at trial.

                                     SIXTH CAUSE OF ACTION

                                  Gender-Based Violations of the
                          New York State Human Rights Law (“NYSHRL”),
                                   N.Y. Exec. Law §§ 296 et seq.
                                           Retaliation

           137.   Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

           138.   NYSHRL makes it an unlawful discriminatory practice for “any person engaged

 in any activity to which this section applies to retaliate or discriminate against any person

 because he or she has opposed any practices forbidden under this article or because he or she has

 filed a complaint, testified or assisted in any proceeding under this article.” N.Y. Exec. Law §§

 296(7).

           139.   Plaintiff repeatedly made informal complaints to Defendant’s agents and

 employees, and filed a complaint with the EEOC, opposing Defendant’s unlawful,

 discriminatory employment practices based on gender.

           140.   As a result of Plaintiff’s complaints, Defendant’s agents took materially adverse

 actions against Plaintiff, including, but not limited to, treating Plaintiff differently than other

 staff; issuing disciplinary warnings; threatening termination; and reprimanding Plaintiff.

           141.   As a direct, legal and proximate result of Defendant’s retaliation, Plaintiff has

 sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

 an amount to be proven at trial.

                                   SEVENTH CAUSE OF ACTION

                                                    22
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 23 of 27 PageID #: 23




                       Gender-Based Disparate Treatment in Violation of the
                        New York City Human Rights Law (“NYCHRL”),
                               N.Y.C. Admin. Code § 8-101 et seq.

         142.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

         143.    The NYCHRL prohibits employers, and any agent or employee thereof, from

 discriminating against any person or in terms, conditions, or privileges of employment because

 of that person’s actual or perceived gender. N.Y. Admin. Code § 8-107(1)(a)(3).

         144.    Defendant and agents of the Defendant discriminated against Plaintiff by treating

 him differently from his co-workers, who are not transgender. This included assigning him fewer

 work hours, requiring him to follow different rules than his co-workers, providing him with a

 woman’s uniform and then an outsize uniform, telling him to change his appearance, failing to

 provide him safe access to a bathroom, speaking to him in a derogatory manner, failing to

 respond to his complaints or to communicate with him, and pursuing disciplinary action that they

 knew or should have known was related to the discriminatory behavior.

         145.    The effect of Defendant’s unlawful employment practices was to reduce the

 terms, conditions, and/or privileges experienced in the workplace, and to otherwise adversely

 affect Plaintiff’s status as an employee, because of Defendant’s gender-based preferences,

 expectations, or stereotypes.

         146.    Plaintiff’s gender was the determining factor and/or a motivating factor in

 Defendant’s actions.

         147.    As a direct, legal and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic damages to be proven at trial. As a result of Defendant’s

 actions, Plaintiff has suffered emotional distress, resulting in damages in an amount to be proven

                                                   23
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 24 of 27 PageID #: 24




 at trial. Plaintiff further seeks compensatory and punitive damages and all other injunctive,

 declaratory, and monetary relief available for discrimination at trial.

                                       EIGHTH CAUSE OF ACTION

                 Gender-Based Discrimination (Hostile Work Environment) in Violation of
                           New York City Human Rights Law (“NYCHRL”),
                                  N.Y.C. Admin. Code § 8-101 et seq.

         148.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.

         149.    The New York City Commission on Human Rights’ interpretation of the

 NYCHRL defines gender discrimination to includes an employer “allowing a [ . . . ] employee to

 be subjected to a hostile work environment because of their gender identity constitutes

 discrimination on the basis of gender.” See New York City Commission on Human Rights Legal

 Enforcement Guidance on the Basis of Gender Identity or Expression: Local Law No. 3 (2002) at

 III.

         150.    Defendant’s agents and employees consistently treated Plaintiff less well than

 other employees because of his gender.

         151.    Among other things, Defendant’s agents and employees consistently called

 Plaintiff cruel and discriminatory names, addressed him by the incorrect pronouns and name,

 gossiped and demeaned him, made him afraid to use a bathroom, forced him to wear oversize

 clothes that drew attention to his gender and subjected him to ridicule, denied him extra work

 shifts, and required him to follow different rules than his co-workers.

         152.    Plaintiff’s co-workers were so hostile to Mr. Berrios’s gender that they expanded

 the scope of the harassment to include employees of other companies in the building by telling

 them that Mr. Berrios is transgender. Defendant’s agents were aware of harassment by security



                                                  24
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 25 of 27 PageID #: 25




 guards and upon information and belief did not contact their employer to attempt prevent Mr.

 Berrios from being harassed in his workplace.

         153.    Management level employees knew, or should have known, of the abusive and

 harassing conduct. Plaintiff provided management level employees, including Mr. Cobos and

 Mr. Martinez, with information sufficient to raise a probability of gender harassment in the mind

 of a reasonable employer. Moreover, the harassment was so pervasive and open that a reasonable

 employer would have had to have been aware of it. Indeed, management level employees were

 themselves complicit in the abusive conduct.

         154.    Defendant did not exercise reasonable care to prevent harassment in the

 workplace on the basis of gender, and did not exercise reasonable care to promptly correct any

 harassing behavior that did occur.

         155.    As a direct, legal, and proximate result of the discrimination, Plaintiff sustained,

 and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

 to be proven at trial.

         156.    Defendant’s unlawful actions were intentional, willful, malicious, and/or done

 with reckless disregard to Plaintiff’s right to be free from discrimination based on his gender.

                                   NINTH CAUSE OF ACTION

                                  Gender-Based Violations of the
                          New York City Human Rights Law (“NYCHRL”),
                                N.Y.C. Admin. Code § 8-101 et seq.
                                           Retaliation

         157.    Plaintiff restates and incorporates by reference the preceding paragraphs above as

 if fully set forth herein.




                                                   25
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 26 of 27 PageID #: 26




           158.   It is unlawful discriminatory practice for an employer to “retaliate or discriminate

 in any manner against any person because such person has (i) opposed any practice forbidden by

 [the NYCHRL].” N.Y.C. Admin. Code § 8-107(7)(i).

           159.   Defendant retaliated against Plaintiff for complaining about the discriminatory

 actions he experienced.

           160.   Plaintiff repeatedly made informal complaints to Defendant’s agents and

 employees opposing Defendant’s unlawful, discriminatory employment practices based on

 gender.

           161.   As a result of Plaintiff’s complaints, Defendant’s agents and employees took

 materially adverse actions against Plaintiff, including, but not limited to, treating Plaintiff

 differently than other staff; issuing disciplinary warnings; threatening termination; and singling

 him out for reprimands.

           162.   As a direct, legal and proximate result of Defendants’ retaliation, Plaintiff has

 sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

 an amount to be proven at trial.

                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays for relief as follows:

           1.     For a declaration that Defendant’s actions, policies, and practices as alleged

 herein are unlawful;

           2.     For lost wages and all other compensation denied or lost to Plaintiff by reason of

 Defendant’s unlawful actions, in an amount to be proven at trial;

           3.     For compensatory damages for Plaintiff’s emotional pain and suffering, in an

 amount to be proven at trial;


                                                   26
Case 1:21-cv-04386-LDH-RER Document 1 Filed 08/04/21 Page 27 of 27 PageID #: 27




        4.     For punitive damages in an amount to be determined at trial;

        5.     For an order enjoining Defendant from engaging in the unlawful acts complained

 of herein;

        6.     For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C. § 2000e-

 5(k), N.Y.C. Admin. Code § 8-502(f), and other laws; and

        7.     For such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

        Plaintiffs hereby demand a trial on the merits by jury pursuant to Fed.R.Civ.P. 38.



 Dated: Brooklyn, New York
        August 4, 2021
                                      BROOKLYN LEGAL SERVICES


                                      By: s/ Catherine F. Bowman
                                          Catherine F. Bowman (CFB 3937)


                                      Attorneys for Plaintiff
                                      105 Court Street, 4th floor
                                      Brooklyn, NY 11201
                                      718-237-5571
                                      cbowman@lsnyc.org




                                                27
